In the

    United States Court of Appeals
                 For the Seventh Circuit

No. 09-1003

JAMES G ASTINEAU AND C HRISTY G ASTINEAU,
                                                Plaintiffs-Appellants,
                                   v.

D AVID M. W RIGHT AND W RIGHT & L ERCH,
                                               Defendants-Appellees.


               Appeal from the United States District Court
       for the Southern District of Indiana, Indianapolis Division.
              No. 1:04-cv-00633—Larry J. McKinney, Judge.



     A RGUED N OVEMBER 13, 2009—D ECIDED JANUARY 19, 2010




 Before K ANNE and T INDER, Circuit Judges, and G RIESBACH,
District Judge.1
  K ANNE, Circuit Judge. This is an appeal by Robert Duff,
attorney for the plaintiffs-appellants, from the district
court’s corrected order on plaintiffs’ motions for attorney’s
fees. Following a settlement on the first scheduled day of
trial for the sum of $45,045.77, Duff submitted a motion


1
  Hon. William C. Griesbach, District Judge for the Eastern
District of Wisconsin, sitting by designation.
2                                                  No. 09-1003

requesting $140,290.00 in fees.2 In its discretion, the district
court determined that Duff’s experience and performance
warranted much less, awarding $52,305.00 in fees. Duff
argues that the district court erred in determining a
reasonable fee by reducing his billable rate and the
number of hours billed. Because we find that the judge did
not abuse his discretion in setting the amount of the fee,
we affirm.
  We review the district court’s award of attorney’s fees for
an abuse of discretion, Laborers’ Pension Fund v. Lay-Com,
Inc., 580 F.3d 602, 615 (7th Cir. 2009), and we review de novo
the district court’s legal conclusions and methodology
for calculating the award, Anderson v. AB Painting &
Sandblasting Inc., 578 F.3d 542, 544 (7th Cir. 2009) (citing
Jaffee v. Redmond, 142 F.3d 409, 412-13 (7th Cir. 1998)).
An abuse of discretion occurs if the district court
reaches erroneous conclusions of law or premises its
holding “on a clearly erroneous assessment of the evi-
dence.” Gautreaux v. Chicago Hous. Auth., 491 F.3d 649, 654-
55 (7th Cir. 2007) (internal quotation marks omitted).
Because the district court is in a better position to evaluate
an attorney’s merit in determining a reasonable fee,
we review the court’s fee award under a “highly deferen-
tial” version of the abuse-of-discretion standard. See



2
   Although the district court initially misstated the amount of
fees requested for Duff’s law clerk as “$1,115.50,” rather than
“$11,115.00,” that misstatement was not used in the actual
calculation of fees to be awarded for the work of the law clerk.
(App. at 7.)
No. 09-1003                                                    3

Schlacher v. Law Offices of Phillip J. Rotche & Assocs., 574 F.3d
852, 857 (7th Cir. 2009).
  The touchstone for a district court’s calculation of attor-
ney’s fees is the lodestar method, which is calculated by
multiplying a reasonable hourly rate by the number
of hours reasonably expended. Id. at 856 (citing Hensley v.
Eckerhart, 461 U.S. 424, 433-37 (1983)). If necessary, the
district court has the flexibility to “adjust that figure
to reflect various factors including the complexity of
the legal issues involved, the degree of success obtained,
and the public interest advanced by the litigation.” Id. at
856-57. “The standard is whether the fees are reasonable
in relation to the difficulty, stakes, and outcome of the
case.” Connolly v. Nat’l Sch. Bus. Serv., Inc., 177 F.3d 593, 597
(7th Cir. 1999) (quoting Bankston v. Illinois, 60 F.3d 1249,
1256 (7th Cir. 1995)).
  Duff argues that the district court abused its discretion
by lowering his hourly rate from $250 to $150 based on
his lack of experience. Duff also contends that the court’s
additional reduction in the amount of hours reasonably
billed constituted an impermissible double penalty.
   In deciding a reduction was warranted, the district court
observed that Duff became involved in the Gastineaus’
case approximately three years after the action com-
menced, and was the third attorney to represent the
Gastineaus. Despite Duff’s asserted thirteen years of
litigation experience and consumer law practice, this case
represented his first Fair Debt Collection Practices Act
(“FDCPA”) case to progress through discovery to trial;
his only other FDCPA case resulted in a default judgment.
4                                               No. 09-1003

Furthermore, in this case Duff assumed the Gastineaus’
representation after substantial discovery work and
motions practice had been completed. As the district
court noted, the two affidavits that Duff offered in
support of his rate are wholly inapposite. Moreover, the
defendants’ submission of an affidavit from Indiana
attorney Charles Leone, who has substantial experience in
the area and opined that Duff’s request was unreasonably
excessive, gives credence to the court’s determination. The
court also considered the fact that the prior attorney for
the Gastineaus, although suspended from practice,3 billed
at a rate of $150.00 per hour. In fact, it was the prior
attorney who successfully defended against the defen-
dants’ summary judgment motion.
  As the district court explained, because Duff became
involved so late in the case, it should have been a
relatively straightforward FDCPA action. The court
concluded that although Duff negotiated a final settlement,
it was inappropriate that a substantial portion of the
hours billed were to compensate him for learning this area
of the law. This conclusion was not clearly erroneous. The
record reflects that Duff was learning while litigating this
case and neither commanded the rate requested nor earned
the amount of time billed. The district court considered in
meticulous detail Duff’s billing entries and the remainder
of his arguments in calculating the lodestar fee. As the
district court noted, “Duff does not offer any evidence from



3
  Attorney Cloyd was suspended from practice for unrelated
matters.
No. 09-1003                                              5

any attorney of ‘reasonably comparable skill, experience,
and reputation’ to support his requested hourly rate or his
expenditure of over 500 hours on the case.” (App. at 2.)
  This is clearly the case of an experienced district judge
that considered the various factors in setting a reasonable
attorney’s fee and provided a sufficient explanation.
Because there was no abuse of discretion, we A FFIRM .




                          1-19-10